Citation Nr: 0838108	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-28 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to April 
1966, and from September 1967 to January 1973.  He served 
aboard the U.S.S. Pyro from August 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is currently diagnosed as having PTSD 
attributable to his period of active service.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, PTSD is 
attributable to his active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that he has PTSD due to his ship being 
under hostile fire and due to an alleged in-service sexual 
assault.  He alleged that on March 25, 1966, the ship upon 
which he was stationed, received and returned enemy fire.  He 
further alleged that due to the fact that the U.S.S Pyro was 
an ammunition ship, he remained constantly fearful that the 
ammunition would blow up-especially following the March 1966 
exchange of fire.  He also alleged that a fellow service 
member sexually assaulted him and continued to intimidate him 
following the assault.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Psychosis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The diagnosis of a mental disorder must conform to the DSM-IV 
and be supported by the findings of a medical examiner.  See 
38 C.F.R. § 4.125(a).

Of note, it is the defined and consistently applied policy of 
VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

The veteran's service medical records (SMRs), including his 
enlistment and separation medical examinations, are devoid of 
any reference to treatment for a psychiatric condition or 
symptoms associated with such.  The veteran has no 
decorations indicative of traditional combat exposure.  

A ship deck log, dated March 25, 1966, reflects that the ship 
fired offshore towards the Vietnamese coast.  Nine rounds of 
ammunition were expended.  According to personnel records, 
the veteran was aboard the ship at the time of this incident.  

Following service, in a private treatment record, dated in 
November 2001, the veteran complained of anxiety and 
inability to sleep.  There was no mention as to the veteran's 
alleged in-service stressors.  

VA treatment records, dated from April 2002 to June 2002, 
reflected treatment for anxiety disorder.  Its onset was not 
specified.  

Private treatment records, dated from June 2002 to May 2003, 
reflect treatment for depression and generalized anxiety.  No 
reference was made to the veteran's experiences in service.  

In a November 2003 note written by the veteran's treating 
physician, he indicated that the veteran's PTSD symptoms were 
exacerbated by his work environment.  The letter indicated 
that the veteran should be afforded a leave of absence from 
his work due to those symptoms.  

Upon hospitalization in July 2004, the attending physician 
indicated that the veteran had a history of what appeared to 
be severe schizoaffective disorder and presented to the 
hospital following a "spell."  This "spell" included an 
altered mental status, slurred speech and difficulty walking.  
He was noted to have recently been released from the 
psychiatric wing for exacerbation of his depression.  A 
couple days later, another physician's impression was that 
the veteran had a psychosis.  No mention was made regarding 
his alleged traumatic experiences in service.  

In a December 2004 private progress note, the veteran 
reported experiencing some PTSD dreams.  

In a March 2005 letter from the veteran's private treating 
physician, he indicated that the veteran had a history of 
major depressive disorder and PTSD since his Vietnam service.  
The physician indicated that while under his care, the 
veteran experienced a recurrence of his depression and it was 
complicated by his PTSD symptoms of flashbacks, violent 
nightmares, and anger management issues.  The veteran was 
noted to have undergone two inpatient hospitalizations for 
his symptoms and was subsequently admitted into a psychiatric 
partial hospital program.  The veteran had a history of self-
medicating with alcohol and was undergoing intensive 
psychotherapy.  The physician indicated that the veteran's 
PTSD symptoms have made it difficult to treat his major 
depressive disorder.  

In June 2005, the veteran underwent an initial VA examination 
for PTSD.  The examiner indicated that the veteran was never 
injured, nor was he involved in any combat.  The veteran 
reported that he was in constant fear that his ship would 
blow up and this fear continued in dreams and suicidal 
ideations since service.  The examiner found that this fear 
was not sufficient, alone, to fulfill the criteria for a PTSD 
diagnosis.  He diagnosed the veteran as having a mild, non-
specific psychotic condition and mild to moderate paranoid 
personality disorder.  The veteran's GAF score was found to 
be between a 55 and 60.  

A February 2006 letter from the veteran's treating physician 
reflected that the veteran was receiving treatment for his 
severe, major depressive disorder and PTSD.  The physician 
indicated that based upon the veteran's clinical history, his 
PTSD is associated with his documented military service and 
active combat duty.  He was noted to have improvement in the 
severity of his symptoms, but continued to have a depressed 
mood, anxiety, avoidance, irritability, agitation and anger.  
The physician noted vague paranoid ideation, but psychotic 
and manic symptoms were absent.  

In an April 2006 letter from the veteran's counselor, she 
indicated that the veteran first sought treatment with her in 
March 2004, and presented to her with anxiety, paranoia, 
explosiveness, and intermittent rage disorder.  She indicated 
that the veteran showed signs of PTSD and became more 
depressed upon relating his experiences in Vietnam.  The 
veteran reported troubling nightmares-leaving him irritable 
and anxious.  She noted that the veteran became more socially 
withdrawn and isolated himself at home as he avoided any type 
of interpersonal contact.  She further noted that in 2005, 
the veteran's depression deteriorated, and suicidal and 
homicidal ideations and paranoia increased to a point where 
he was twice hospitalized for stabilization.  She indicated 
that the veteran was mentally and emotionally unstable, 
anxious and paranoid and that his depression had compromised 
his previous high level of functioning.  

In an April 2006 VA treatment note, the veteran was found to 
meet the DSM-IV criteria for a diagnosis of PTSD.  He 
reported daytime ruminations, exacerbated by the Iraq war, 
and violent nightmares.  He also reported ruminations 
regarding his alleged in-service military sexual trauma.  The 
veteran reported avoiding the news, crowds and movies 
regarding the Vietnam War.  He described a hyperstartle 
response and hypervigilance.  The veteran was noted to be 
fearful and mistrusting of others, and described a sense of a 
foreshortened future and feelings of emotional numbness and 
withdrawal.  He was ultimately diagnosed as having PTSD and a 
mood disorder.  The examiner could not rule out bipolar 
disorder or major depression (severe with psychotic 
features).  She gave the veteran a GAF score of 40.  

In May 2006, the veteran underwent another PTSD VA 
examination.  The veteran reported that he had a history of 
hearing voices, some of which told him that it would be ok to 
take someone's life.  The veteran advised that when he heard 
about soldiers in Iraq being hit by bombs, he recalled the 
great fear he felt aboard ship following the events of March 
1966.  The veteran reported 10 years of difficulty sleeping 
and experienced nightmares of being in a coffin.  He advised 
that he worries about people looking for him or spying on him 
and avoids going out in public because he feels like someone 
is out to get him.  He specifically fears that someone rigged 
with explosives may approach him and relates this to what 
occurred aboard ship.  The veteran stated that he answers the 
door with a gun in his hand, and also reported suicidal 
ideation.  He advised that he ceased contact with his 
children because he did not want them to know what he was 
thinking or about his depression.  

Ultimately, the veteran was diagnosed as having severe and 
chronic major depressive disorder with psychotic features, 
alcohol and substance abuse in remission, and paranoid 
personality disorder with anti-social traits.  The veteran's 
stressors were noted to include, unemployment, financial 
problems, social isolation and exposure to a single firefight 
in Vietnam.  He was given a GAF score of 40-45.  

The examiner did not find that the veteran had PTSD as his 
symptoms did not suggest difficulties in social or 
occupational functioning related to his experiences in 
Vietnam.  The examiner believed that his paranoia and 
hostility may have originated in his youth, but not during 
his time in Vietnam.  The examiner could not determine 
whether the veteran's nightmares of being in a coffin related 
to being aboard ship or due to his preoccupation with death.  
The veteran's insomnia and paranoid thoughts were not found 
to be related to nightmares or intrusive memories.  The 
veteran's social avoidance was noted to be due to the 
veteran's wish to conceal his hostile impulses and 
depression.  The veteran did not report reexperiencing the 
alleged traumatic event that occurred aboard ship.  Thus, the 
examiner found the evidence insufficient to make a PTSD 
diagnosis.  

In a March 2007 letter from the veteran's treating physician, 
he indicated that the veteran continued to be treated for 
PTSD. 

The following month, the veteran's counselor submitted a 
letter with the veteran's current psychological diagnoses.  
She indicated that the veteran has PTSD, recurrent and severe 
major depressive disorder, and anxiety disorder.  The 
counselor indicated that the veteran has PTSD due to his 
feelings of hopelessness and helplessness, and these feelings 
caused a "downward spiral into severe depression."  The 
reminders of his traumatic in-service experiences caused the 
veteran to become fearful and hopeless and he lost interest 
in participating in once enjoyable activities.  She found 
that the veteran's ability to concentrate and focus has 
diminished due to his symptoms, and thus, have resulted in 
occupational impairment.  She ultimately opined that the 
veteran's depression, anxiety, loss of employment and social 
withdrawal are a result of his reexperiencing the traumatic 
events from his time in Vietnam.  

In March 2008, the veteran underwent a VA examination for 
mental disorders, not including PTSD.  The examiner indicated 
that he would not discuss whether the veteran had PTSD as 
that was already ruled out in previous VA examinations.  At 
this examination, the veteran reported symptoms consistent 
with his prior examinations and treatments.  The veteran was 
diagnosed as having bipolar disorder, with depressed and 
psychotic features, polysubstance abuse, and paranoid 
personality disorder with anti-social traits.  He was given a 
GAF of 45.  The examiner indicated that the veteran's bipolar 
disorder was less likely than not related to service and 
being in fear for his life.  

Given the evidence as outlined above, the Board finds that 
the veteran has PTSD, and it is as likely as not that it 
resulted from the reported in-service stressor.  The veteran 
credibly stated that he was aboard the U.S.S. Pyro when fire 
was exchanged between the ship and the enemy, and this has 
been verified by the ship logs.  The veteran has consistently 
reported that this incident caused him to fear for his life 
the entire time he was on this ammunition ship.  The medical 
evidence of record reflects various diagnoses for the 
veteran's mental condition-including diagnoses of PTSD 
related to his reported in-service stressor.  The Board finds 
that the differing medical opinions as to the link between 
veteran's current mental condition and service are at least 
in equipoise and all reasonable doubt is resolved in favor of 
the veteran.  Therefore, service connection for PTSD is 
granted.


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


